 657313 NLRB No. 114BRAND PRECISION SERVICES1See Board's Rules and Regulations, Sec. 102.67(d) (the Boardmay, in its discretion, examine the record in evaluating the request
for review).Brand Precision Services and Teamsters, Chauf-feurs, Warehousemen and Helpers Local 490,
International Brotherhood of Teamsters, AFL±
CIO, Petitioner. Case 20±RC±16970February 17, 1994DECISION ON REVIEW AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
TRUESDALEOn October 29, 1992, the Regional Director for Re-gion 20 issued a Decision and Direction of Election in
which he concluded, inter alia, that the petitioned-for
unit of the Employer's operators was an appropriate
unit. The Employer filed a timely request for review
on this issue and the Petitioner filed an opposing brief.
The Employer's request for review is granted.The National Labor Relations Board, having care-fully examined the record,1concludes that a unit ofoperators, apart from other production employees, is
not appropriate.The Employer provides industrial cleaning services,including high pressure water cleaning (hydroblasting),
vacuuming, and separation (dewatering filtration) at its
customers' locations. It performs no production work
at its facility, which includes an office trailer and
warehouse where equipment is stored. The Petitioner
seeks a unit limited to the Employer's 16 operators.
The Employer argues that the appropriate unit must
also include the 32 laborers, 13 leadmen (nonsuper-
visors), 2 mechanics, and 1 warehouseman. There is no
bargaining history.The National Labor Relations Act allows a union topetition for an appropriate unit. This does not nec-
essarily mean that the unit will be the most appropriate
or that there might not be another more appropriate.
While we recognize and adhere to this principle, we
are unable to find, unlike the Regional Director, that
the operators possess a separate community of interest
from the Employer's other production employees.The Employer's work generally is highly integrated,requires constant contact among operators, leadmen,
and laborers, and is commonly supervised. Typically,
crews are assigned by the Employer's dispatcher the
day before the job. The crews assemble at the Employ-
er's facility, take equipment, including vehicles, to the
customer, conduct an assigned function, and return to
the Employer's facility. A typical crew consists of op-
erators, laborers, and a leadman who work together to
complete a job, although crew composition changes on
a regular basis depending on customer needs and the
overall workload of the Employer. All members of acrew are commonly supervised at the jobsite by theEmployer's supervisor.The crews assist each other with job assignmentsand perform limited functions in each other's area. For
example, in a typical vacuuming job, the operator
drives the rig equipment and the leadman drives the
gear truck, with the laborers on board, to the jobsite.
At the site, the operators handle the controls and oper-ation of the vacuum equipment, laborers hydroblast
material off the tubes and use the other end of the vac-
uum hose from the vacuum truck to suck waste mate-
rial from the customer's tanks, and the leadman over-
sees the entire operation. Leadmen are working fore-
men who work alongside the laborers. In guzzler work,
which differs from typical vacuuming work, laborers,
leadmen, and equipment operators work together as a
team. On one project, operators operated their equip-
ment and got down in the hole with the hose to help
the laborers. The Employer also may require a team
that could include operators, laborers, and leadmen in
providing numerous other services including waste
management; emergency response services; tank clean-
ing; and industrial cleaning.Although the Employer's operations differ somewhatat UNOCAL, where the Employer has a contract to
provide cleaning services, we believe the Regional Di-
rector placed undue emphasis on this exception. There
is uncontradicted testimony that the UNOCAL contract
constitutes only 10 percent of the Employer's overall
work. Contrary to the Regional Director's conclusion
that the UNOCAL work constitutes 40 percent of the
Employer's operators work, it appears that this figure
is a maximum on any given day, and can vary to as
low as one percent. Although two of Employer's oper-
ators who regularly work at UNOCAL essentially
work alone, the record shows that only 3 to 4 of the
Employer's 16 operators regularly work at this cus-
tomer. Moreover, one of these two witnesses testified
that he had seen other operators work with the Em-
ployer's laborers or leadmen. Finally, to the extent the
operators' work at UNOCAL is overseen by other op-
erators, or employees, or supervisors of other compa-
nies at the jobsite, this lack of regular Employer super-
vision for some operators' work contrasts sharply with
the Employer's regular, common supervision for the
vast majority of the Employer's operators' work.In finding that the petitioned-for unit is inappropri-ate, we emphasize that the operators' training, skills,
and functions are not distinct from those of the labor-
ers or leadmen. The job description for laborers, opera-
tors, and leadmen includes setting up pumps lines,
hoses, and support equipment at the jobsite and effec-
tively operating high power water blasting equipment.
All the classifications are required to have driver's li-
censes. Leadmen as well as operators transport equip-
ment to the jobsite and perform vehicle equipment in- 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2UNOCAL does not permit nonoperators to operate special equip-ment on the site, but one of the operator witnesses did allow non-
operators to handle the equipment before UNOCAL prohibited him
from doing so.spections. The sole additional requirement for opera-tors is to have a commercial driver's license, pass the
Department of Transportation (DOT) physical, and
maintain DOT driver's logbooks. Although only opera-
tors can drive special vehicles to the jobsites, leadmen
as well as operators have operated vacuum, filter, and
water blasting equipment (vehicles that do not require
class A licenses) on site as long as they are properly
trained. The record amply demonstrates that the opera-
tors share similar terms and conditions of employ-
ment.2All production employees go through the same newhire training together including safety, application
training, and hazardous waste handling. Employees are
given 12 hours in basic hydroblasting skills. Although
one operator at UNOCAL stated that he was not given
the 12-hour training, the job description requires opera-
tors be able to operate the water blasting equipment.
All production employees attend ``tailgate'' safety
meetings before leaving for a jobsite, although opera-
tors also attend other separate safety meetings for their
particular work.With regard to wages and benefits, the operators'wages, at $9±$12 an hour, are in the midrange between
laborers ($7±$10 an hour) and leadmen ($10±$13.50
an hour), and overlap both. Operators at UNOCAL are
paid a ``prevailing wage rate'' of $17 an hour, but
there is no evidence that a significant number of opera-
tors receive this rate. Employees in all five classifica-tions receive the same benefits and are subject to thesame policies and procedures.Although there is no evidence that laborers,leadmen, and operators substitute for one another, and
there have been few permanent transfers between oper-
ators and the other classifications, portions of all 3
jobs overlap. Some operators have done laborer work.
Laborers spend up to 10 percent of their time doing
operator work. One operator who has not done laborer
work testified that he had been requested to do so but
refused due to his age. The other operator who testi-
fied that he did not perform laborer work admitted that
he performed some manual work related to operationof his truck. Leadmen have operated some of the
equipment normally handled by operators.In these circumstances, we find that the groupingchosen by the Petitioner is an arbitrary one, and should
be rejected. Transerv Systems, 311 NLRB 766 (1993);Phoenician, 308 NLRB 826 (1992); cf. A. C. PavementStriping Co., 296 NLRB 206 (1989). In rejecting thepetitioned-for unit, we do not suggest a precise unit
finding. We note that the Employer has agreed with
the Regional Director that there is very little evidence
regarding two other classifications that the Employer
seeks to include in the unitÐthe warehouseman and
the mechanics. We therefore reverse the Regional Di-
rector and direct that the petition be dismissed without
prejudice to the Petitioner's right to refile a petition in
another unit.ORDERThe petition is dismissed.